UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1688


In Re: SYLVESTER KELLY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:06-cr-00297-CMH-3)


Submitted:   December 19, 2014              Decided:   December 31, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sylvester Kelly, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sylvester     Kelly     petitions    for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his

motion to correct clerical error under Fed. R. Crim. P. 36.                    He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district court has now ruled on Kelly’s motion to reconsider his

motion for clerical error.           Accordingly, because the district

court has recently decided Kelly’s case, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense   with   oral   argument     because    the   facts     and   legal

contentions     are   adequately    presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                       2